Citation Nr: 1751494	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  09-28 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to October 29, 2010, 50 percent disabling from October 29, 2010, to June 13, 2016, and 100 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to June 14, 2016.  


WITNESSES AT HEARINGS ON APPEAL

The Veteran, her roommate (J.Y.), and her sister (E.A.)




ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1972 to April 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating a decision issued in November 2007 by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2006, the Veteran and her roommate, J.Y., testified at a hearing before a Decision Review Officer (DRO) at the RO.  In May 2012, the Veteran and her sister, E.A., testified at a Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the record on appeal.  Thereafter, in November 2012 and March 2016, the Board remanded the case for additional development and it now returns for further appellate review.  


FINDINGS OF FACT

1.  Prior to June 14, 2016, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to her psychiatric symptomatology, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

2.  Prior to June 14, 2016, the Veteran's service-connected PTSD did not render her unable to secure or follow a substantially gainful occupation.
CONCLUSIONS OF LAW

1.  Prior to June 14, 2016, the criteria for an initial 50 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1-4.14, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Further, the Veteran has not alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).



II.  Initial Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that a higher rating for her PTSD is warranted due to the severity of her symptoms, to include anger/irritability, nightmares, flashbacks, anxiety, hypervigilance, depression, fearfulness, isolation, and impaired sleep.  The appeal stems from the Veteran's March 8, 2005, claim for service connection for PTSD.

Prior to October 29, 2010, excluding a period of hospitalization where a temporary total rating was assigned, such disability was evaluated as 30 percent disabling under the criteria of DC 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  From October 29, 2010, to June 13, 2016, her PTSD was rated as 50 percent disabling.  She has been awarded a 100 percent rating based on her PTSD symptoms since June 14, 2016.  As the Veteran has been assigned the maximum schedular rating available for PTSD since June 14, 2016, the focus of this decision will be the propriety of the assigned evaluation for her PTSD from March 8, 2005, to June 13, 2016, exclusive of the time period where a temporary total rating has been assigned.

Under DC 9411, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has held that the evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation...requires an ultimate factual conclusion as to the Veteran's level of impairment in most areas."  Vazquez-Claudio, 713 F.3d at 117-118; 38 C.F.R. § 4.130, DC 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)). 

Pertinent to this appeal, a GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2017).  Parenthetically, the Board notes that the revised DSM-5, which, among other things, eliminates GAF scores, applies to appeals certified to the Board after August 4, 2014, which is not the case here.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014).

Based on the evidence of record, the Board finds that the Veteran's PTSD symptomatology, to include depressed mood, anxiety, suspiciousness, panic attacks, near continuous panic, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, obsessional rituals, and impaired impulse control, resulted in occupational and social impairment with reduced reliability and productivity for the entire appeal period prior to June 14, 2016, thus warranting an initial 50 percent rating, but no higher, for this period.  The Board also finds, however, that an initial rating in excess of 50 percent for PTSD is not warranted prior to June 14, 2016, as the most probative evidence indicates that the Veteran's PTSD symptoms did not result in occupational and social impairment with deficiencies in most areas, or total social and occupational impairment.   

Initially, in light of opinions expressed by a May 2009 examiner, a June 2009 clinician who provided an addendum opinion, and a January 2016 examiner, the Board finds that it is impossible to differentiate which of the Veteran's psychiatric symptoms are referable to her service or her PTSD.  As such, pursuant to Mittleider v. West, 11 Vet. App. 181, 182 (1998), the Board has attributed all of the objective psychological findings during the examinations of record to the Veteran's service-connected PTSD.

Regarding the Veteran's social functioning during this period, VA examination reports and treatment records indicate the Veteran lived with J.Y., who is variously noted to be the Veteran's cousin, roommate, significant other, and friend throughout the appeal period.  See November 2007, May 2009, October 2010, and September 2013 VA examination reports.  While the relationship was noted to be complicated during a May 2009 examination, the record otherwise indicates the relationship was close and hallmarked by support from J.Y. to the Veteran.  Additionally, treatment records indicate the Veteran had some relationship with several of her four children, her grandchildren, her sister, her brother-in-law, and possibly with one of her ex-husbands.  For instance, her treatment records document regular familial drama, but indicate that she enjoyed time spent with her children and grandchildren and wished to live closer to them.  See December 2007, May 2008, September 2008, April 2009, June 2009, April 2010, January 2011, July 2011, August 2011, September 2011, January 2013, and February 2015 VA treatment records.  Additionally, the Veteran regularly reported she was working on sewing or crocheting projects for her family members.  In addition to her relationship with J.Y. and her family, the Veteran also noted being invited to a ladies' night at a local hockey game, attending Sundogs' games and sitting by "people she knows", being friendly with a tanning salon attendant, and having people at a local mall who were pleasant to her.  See December 2007, July 2008, and January 2009 VA treatment records. 

Turning to her occupational impairment, the record indicates that the Veteran stopped working in 1991 following a work-place injury to her spine.  However, available treatment records indicate that the Veteran was experiencing hypervigilance, paranoia, anger, panic attacks, anxiety, flashbacks, depression, and impaired sleep.  It is not reasonable to assume that these symptoms would not cause reduced reliability and productivity in an employment setting.  Nevertheless, the record indicates the Veteran was a member of a mall walking club (see June 2006 VA treatment record), played casino games regularly (see January 2009 "Correspondence" in Virtual VA and February 2015 VA treatment record), and continued to sew and create afghans.  Moreover, during a 2007 examination, the Veteran specifically stated she did not attribute her unemployment to her PTSD symptoms.

Given the Veteran's reduced social functioning and limited occupational abilities due to her psychiatric symptomatology, the Board finds an initial 50 percent rating is warranted prior to June 14, 2016; however, the Board further finds that a rating in excess of 50 percent for PTSD is not warranted for such time period.  In this regard, the Veteran maintained some relationships with her family and apparently had friends on the internet and at the Sundogs' games.  See November 2007 and May 2009 VA examination reports.  Furthermore, the November 2007 examiner noted the Veteran enjoyed a limited social life.  While the Veteran did not work, she reported enjoying mall walking, sewing, gambling, hockey, and lifting weights to the November 2007 examiner; studying Wiccan, tanning, cooking, crocheting, knitting, reading, television, computer games, and chat rooms to the May 2009 examiner; and sewing to the October 2010 examiner.  Thus, it appears she was capable of work-like activities and was able to spend time with the general public despite her symptoms.

Further, the Board finds the symptoms the Veteran described prior to June 14, 2016 (depressed mood, anxiety, suspiciousness, panic attacks, near continuous panic, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, obsessional rituals, and impaired impulse control) and their resulting impact on her social and occupational functioning are contemplated by the currently assigned 50 percent rating.  

Here, the Board notes that the Veteran's social worker completed a disability benefits questionnaire on the Veteran's behalf in June 2012, in which the clinician endorsed certain hallmarks of the 70 percent criteria (i.e., suicidal ideation, near continuous panic or depression, and the like).  Additionally, in conjunction with a May 2009 examination, the examiner found that the Veteran's then-diagnosed delusional disorder rendered her totally unemployable and a June 2016 examiner opined the Veteran was occupationally impaired prior to her 1991 work-related physical injury.  Nevertheless, the remaining examination reports of record and the available treatment records do not show symptoms that were of a frequency, severity, or duration sufficient to result in occupational and social impairment with deficiencies in most areas.  In this regard, a comprehensive review of the Veteran's treatment records indicate that her PTSD symptomatology was subject to "spikes" during which she displayed the ability to function independently by seeking out treatment from her social worker, often calling her in a moment of need.  Her treatment records further indicate she maintained appropriate attire and displayed a full range of emotions and appropriate affect.  Additionally, the Veteran displayed the ability to react appropriately in difficult or stressful situations.  Specifically, in September 2011, she felt intimidated by a vacuum salesman and, instead of reacting violently or in anger, she spoke to the store manager and the police.  Similarly, in March 2010, following a road rage incident during which another driver slapped the Veteran, she called the police and store management to intervene rather than escalate the situation.  

Moreover, as previously discussed, the Veteran maintained effective relationships with some of her children, her sister, and J.Y.  Furthermore, the October 2010 VA examiner found the Veteran's PTSD symptoms did not interfere with her judgment, thinking, or mood, and the November 2007 and September 2013 VA examiners both questioned the Veteran's veracity in relation to her ability to appropriately relay her symptomatology in a compensation-based setting.  Notably, the VA examiners were psychologists and the Board thus affords their opinions greater probative weight than the Veteran's treating social worker given their advanced education and training.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Furthermore, the Board finds the contemporaneous examination findings of the November 2007, October 2010, and September 2013 examiners to be of greater probative value as to the Veteran's symptoms at that time, than the June 2016 examiner's opinion regarding the Veteran's symptoms from 25 years prior.

The Board is aware that the Veteran occasionally endorsed suicidal ideation during the appeal period and the Court recently indicated that suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017) (the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).  However, VA must engage in a holistic analysis in assessing the severity, frequency, and duration of the signs and symptoms of the Veteran's service-connected psychiatric disability.  Here, the Veteran occasional endorsed suicidal and homicidal ideation but also routinely denied intent.  For instance, in July 2006, while reflecting on her experience during an intensive PTSD treatment she reported she had a desire "to live instead of exist."  During a spike in July 2009, she endorsed suicidal ideation, but stated she was not "about to give up the fight."  Then, in October 2011, she stated she "sometimes wish[ed she was] dead, but would never kill [herself]."  Thereafter, in November 2012, she adamantly denied being suicidal and reported she would "fight to be heard[.]"  Ultimately, while the Veteran did exhibit some of the hallmarks of a 70 percent rating during this period, including suicidal ideation, they did not result in deficiencies in most areas as indicated by her ability to maintain close relationships, execute proper judgment and thinking in high stress situations, and maintain an appropriate mood and affect.

An initial rating in excess of 70 percent is similarly not warranted.  In this regard, even considering her occasional delusions regarding seeing or hearing her rapists, the evidence discussed above does not indicate that the Veteran's PTSD symptoms caused total social and occupational impairment.  To the contrary, the evidence shows the Veteran maintained a relationship with her family and engaged in employment-like activities such as sewing, reading, and managing her busy treatment schedule.  Ultimately, the Board finds that the Veteran's PTSD symptoms have not resulted in occupational and social impairment in most areas or total social and occupational impairment prior to June 14, 2016.  

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating schedule, including feelings of sadness and sleep walking.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of the rating currently assigned under the General Rating Formula as they are not of such a duration, severity, or frequency to result in deficiencies in most areas or total social and occupational impairment.  Ultimately, the Board finds that the Veteran's PTSD does not warrant a rating in excess of 50 percent prior to June 14, 2016.

Notably, since June 14, 2016, the Veteran has been in receipt of a 100 percent rating for her PTSD, which is the maximum rating available under DC 9411 and is commensurate with total social and occupational impairment.  A higher rating is not possible under this DC.  

In assessing the severity of the disability under consideration, the Board has considered J.Y.'s, the Veteran's sister's, the Veteran's brother-in-law's (who is a social worker), and the Veteran's assertions as to the type and frequency and/or severity of her symptoms, which they are certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, the Board notes that the lay reports are credible as to the Veteran's symptomatology, as they have been relatively consistent with her reports to treatment providers, and her statements were not challenged by her treatment providers, although two VA examiners did question her presentation.  However, the criteria needed to support a higher rating requires medical findings as to the impact that such symptoms have on her social and occupational functioning that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support the assignment of a higher rating.  Further, the symptoms described by the Veteran's brother-in-law in the June 2006 submission such as anger and irritability have been considered and are reflected in the 50 percent disability rating assigned herein.

The Board is compelled to congratulate the Veteran on her intensive efforts to combat her PTSD symptoms through diligent treatment.  In denying a higher rating the Board is in no way questioning the circumstances of her military sexual trauma.  The Veteran is very brave to share her personal story and her commitment to bettering herself through psychological treatment and prescription medication is commendable.  

Furthermore, the record indicates that, through treatment, the Veteran has learned coping skills and has applied them to her daily life.  In this regard, following her intensive treatment program in 2006, the Veteran reported she was "feeling completely different about [herself].  [She was] not alone.  [She] want[ed] to live instead of exist [and that] [i]t [would] be a lot easier to handle th[a]n in the past.  [She did not] want to smash in anyone's face anymore and [was not] that a good sign?"  In August 2006 she further reported she had "learned a lot of things [she could] utilize[,]" that her depression was "not as bad[,]" and that she had learned to manage better with coping skills.  In February 2009, a VA clinician noted the Veteran's work on her relationship with her daughter constituted a "big step for [her]" and the Veteran reported she had learned to "chase the monsters out of her room" when discussing her reaction to a recurring nightmare.  A year later, it was noted the Veteran had a "strong increase in balanced thinking" and "marked improvement with return to activities that bring her pleasure (sewing, visiting family back east, and return to her spiritual activities)."  

Similarly, in March 2010, it was noted that the Veteran had increased her ability to differentiate then and now, and was undergoing a cognitive shift resulting in reduced hypervigilance and decreased hyperarousal.  In April 2011, it was documented that, even when she was re-experiencing her attack, she was less psychologically distressed therefrom in terms of intensity and duration.  Symptom improvements were noted again the next month.  At the May 2012 Board hearing, the Veteran reported her intense work with her social worker had helped to improve her symptoms and, in a statement she submitted that day, the Veteran reported she was "working on all [of her] issues resolving them little by little."  Such statement is supported by a January 2013 treatment note indicated the Veteran was letting go of her anger and moving toward acceptance.  Her behavior was noted to be an improvement then, and again in April 2013.  

More recent treatment records from January 2016 indicate the Veteran finally accepted pharmacological treatment (having previously declined such based on her substance abuse history) and the medications were managing her symptoms fairly well.  In this regard, the Board is cognizant that the Court has held that "[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication." See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  In the instant case, while the rating criteria governing PTSD specifically contemplates the use of medication, the Board has not denied an initial rating in excess of 50 percent for such disability prior to June 14, 2016, on the basis of the ameliorative effects of the Veteran's medication.

The Board has considered whether further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that the Veteran's symptomatology referable to her PTSD has been stable throughout each period.  Therefore, assigning further staged ratings for her PTSD is not warranted.

Further, neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Akles v. Derwinski, 1 Vet. App. 118 (1991). 

III.  Entitlement to a TDIU

The Veteran contends that prior to June 14, 2016, she was unable to maintain substantially gainful employment due to her service-connected PTSD.  Specifically, at the May 2012 Board hearing, the Veteran reported she would not be able to work without killing someone.

The Board notes that entitlement to a TDIU was denied in a December 2013 rating decision that was not appealed.  However, as the Veteran contends that her unemployability is due to her sole service-connected disability of PTSD, the Board finds the period on appeal stems from her March 2005 claim for service connection for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992); Floore v. Shinseki, 26 Vet. App. 376, 383 (2013).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, supra.  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Veteran is solely service-connected for PTSD and the Board has assigned a 50 percent rating for PTSD effective the date of her claim for service connection.  Thus, the Veteran's service-connected disability does not meet the schedular criteria for consideration of a TDIU.  Further, the Board is precluded from assigning a TDIU rating on an extra-schedular basis in the first instance.  However, if it is determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of such service-connected disability, the Board may refer the matter to the Director, Compensation and Pension Service, for consideration of entitlement to TDIU on an extra-schedular basis.  Here, upon review of the evidence, the Board finds that the Veteran's service-connected disability did not render her unable to secure or follow a substantially gainful occupation prior to June 14, 2016.  

Pursuant to the November 2012 remand, in August 2013 the Agency of Original Jurisdiction (AOJ) requested that the Veteran complete and return an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  The Veteran did not respond to the request for additional information concerning her claim for TDIU.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Nevertheless, the Board has pieced together her employment history through various statements made since her separation from service.  

Turning to her educational and work experience, the evidence of record indicates that the Veteran completed two years of cosmetology training and one and a half years of accounting training.  See June 1995 VA 21-526 Veterans Application for Compensation or Pension.  In an August 1982 submission, she noted enjoying working in cosmetology as she liked working with people and found it satisfying; she indicated a desire to open her own salon one day.  According to a September 1995 VA examination report, the Veteran stopped working in 1991 after her back was severely injured stocking shelves at her work.

More recently, during a November 2007 VA examination, the Veteran reported she worked as a cosmetologist for 12 years, worked at convenience stores, and worked at JC Penney's for three years.  At that time, the Veteran did not relate her unemployability to her PTSD.  Similarly, during an October 2010 VA examination, the Veteran again ascribed her unemployment to her 1991 injury and not to her PTSD.  

Notably, a May 2009 VA examiner found the Veteran was completely unemployable due to her psychiatric symptoms.  Then, in June 2012 the Veteran's social worker reported her ability to work was severely impaired.  More recently, a June 2016 VA examiner found the Veteran was likely unable to work prior to her 1991 injury due to her PTSD symptoms.  

Importantly, the question of employability is ultimately a legal one, not a medical one.  Additionally, while the May 2009 and June 2016 examiners and the Veteran's social worker found she would be severely limited in employment opportunities due to her PTSD, the November 2007 and October 2010 VA examiners documented her own reports that her unemployment was unrelated to her PTSD, and the September 2013 VA examiner opined that her psychological symptoms would only cause moderate difficulties in functioning in the workplace.  Furthermore, the Board observes that, while the Veteran may have difficulties working with others due to her PTSD, her treatment records indicate she has mastered several tasks working independently that could be translated into employment positions.  Specifically, the Veteran frequently noted the ability to sew clothing, crochet blankets, and knit, as well as maintain internet chats and forums.  The Board finds that said skills could translate to employment positions.  Moreover, the record indicates that, to the extent the Veteran continues to be unemployed, such is related to her severe nonservice-connected physical disabilities.  In this regard, in May 2016 it was noted she was wheelchair bound and had chronic health concerns including hypertension, scoliosis, hyperthyroidism, and osteopetrosis and that said disabilities caused difficulties in the Veteran's ability to manage her personal care. 

Based on the foregoing, the Board finds that the Veteran's service-connected PTSD did not render her unable to secure and follow a substantially gainful occupation prior to June 14, 2016.  In this regard, while she does have some limitations associated with such disability, to include the need to work independently, such disability alone was not of sufficient severity to produce unemployability.  For instance, as noted above, there is no evidence to suggest that the Veteran could not have worked in a position involving online communication or perhaps sewing goods for sale.

In sum, while the 2009 and 2016 VA examiners and the Veteran's social worker observed limitations that impacted the Veteran's ability to work, the cumulative evidence of record indicates that PTSD alone was not of sufficient severity to produce unemployability.  As such, a TDIU prior to June 14, 2016, is not warranted.  See 38 C.F.R. § 4.16(a).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Prior to June 14, 2016, an initial 50 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.

A TDIU prior to June 14, 2016, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


